Citation Nr: 0204740	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  01-01 718	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Entitlement to an earlier effective date for the award of 
an increased rating for PTSD.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1967 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  By the August 2000 rating decision, a 
50 percent rating for PTSD was granted, effective from April 
28, 2000.  Thereafter, by a July 2001 rating decision, the RO 
granted a 70 percent rating for PTSD, effective from April 
28, 2000.  An award of a total disability rating based on 
individual unemployability (TDIU) was also made in July 2001, 
effective from April 28, 2000.


FINDINGS OF FACT

1.  By an August 2000 rating decision, a 50 percent rating 
for the veteran's service-connected PTSD was granted, 
effective from April 28, 2000.  

2.  In October 2000, the veteran's representative filed a 
notice of disagreement with the August 2000 rating decision, 
and a statement of the case was issued by the RO in January 
2001.  

3.  The veteran's representative filed a substantive appeal 
later in January 2001.  

4.  By a July 2001 rating decision, a 70 percent rating for 
PTSD and a total rating based on individual unemployability 
were granted by the RO.  

5.  In November 2001, the Board received a written 
communication from the veteran's representative indicating 
that a favorable decision had been issued that resolved the 
veteran's appeal.  He withdrew the appeal.  


CONCLUSION OF LAW

The appeal for an increased rating and for an earlier 
effective date for an increased rating for PTSD has been 
withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (2001).  Withdrawal may be by the 
appellant or his representative, except that a representative 
may not withdraw a notice of disagreement or substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c) 
(2001).  When an appeal is withdrawn, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).  

In the present case, the record shows that the veteran's 
representative filed a timely notice of disagreement with an 
August 2000 rating decision, and thereafter filed a timely 
substantive appeal following issuance of a January 2001 
statement of the case.  38 C.F.R. §§ 20.200, 20.302 (2001).  
Following a July 2001 rating decision that awarded an 
increased rating for PTSD and a total disability rating based 
on individual unemployability, the representative submitted a 
statement in November 2001 wherein he indicated that the 
appeal had been resolved favorably and consequently could be 
withdrawn.  Inasmuch as it was the representative who filed 
the notice of disagreement and the substantive appeal, and 
because he has clearly expressed an intent to withdraw the 
appeal, and has done so in writing, the legal requirements 
for a proper withdrawal have been satisfied.  Consequently, 
further action by the Board on this appeal is not 
appropriate.  


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


